Peremptory mandamus order reversed on the law and the facts, with costs, and motion denied, with ten dollars costs. No grade of hostler as a member of the police department of Yonkers was ever established by the municipal civil service commission, nor was any such position in the classified service, nor in the competitive class of the classified service; the respondent never took an examination under the Civil Service Law; his name was never upon a civil service list as eligible for appointment as a member of the police department of the city of Yonkers, and was never certified to the commissioner of public safety for appointment; hence, he is not entitled to the protection of sections 134, 136 and 137 of the Second Class Cities Law. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.